     Case 3:18-cv-02849-W-MSB Document 24 Filed 07/28/20 PageID.126 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, ex                     Case No.: 18-CV-2849 W (MSB)
     rel., EUGENE SELLERS,
12
                                       Relator,       ORDER GRANTING JOINT
13                                                    MOTION TO DISMISS [DOC. 23]
     v.
14
     HAWAIIAN NATIVE CORP., et al.,
15
16                                 Defendants.
17
           Pending before the Court is a joint motion to dismiss this case. Good cause
18
     appearing, the Court GRANTS the joint motion [Doc. 23] and ORDERS the case
19
     DISMISSED with prejudice as to Relator Eugene Sellers and without prejudice as to the
20
     United States.
21         IT IS SO ORDERED.
22   Dated: July 28, 2020
23
24
25
26
27
28

                                                  1
                                                                             18-CV-2849 W (MSB)
